DETAILED ACTIONAcknowledgements
1.	The Applicant’s response filed on May 15, 2020 is hereby acknowledged. Claims 1-13 remain pending and have been examined.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020  has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant states that the Examiners assertion that claim 1 "recites an approach to processing a payment request" and "is found to recite an abstract idea under the grouping "certain methods of organizing human activity" is in error because the Examiner fails to provide any analysis showing how these claims are directed to these categories based on the definition of those categories:   
The Examiner responds that present invention recites an approach to processing an insurance claim, which is directed to a fundamental economic principle because it involves servicing an insurance policy.  Examiner states that the claim is found to recite an abstract idea under the grouping “certain methods of organizing human activity.” 


The Examiner states that the judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include an insurance service provider, a client terminal of the user the insurance service servicer. These features are recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
In regard to the step 2B  Examiner states that  the claim fails to contain any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself. Since the additional elements are not directed towards insignificant extra-solution activity they do not need to be considered as elements that are well-understood, routine, and conventional in the relevant field, rather they are merely generic. Nevertheless the Examiner states that the legal precedent for this finding is based on Alice Corp. Pty. Ltd. V. CLS Bank Int'l, 573 U.S._, 134 S. Ct. 2347 (2014)).


The Applicant states that Alen discloses that the merchant "refers to an entity that trades in  goods and/or services." Allen at paragraph 55. Thus, Allen's system functions between a merchant that provides goods and/or services and a member that receives the goods and/or 
	The Examiner responds that that a broadest reasonable interpretation of the claim does not preclude a merchant from being a client of an insurance provider, in other words from the insurance providers point of view the merchant is a client.  Allen discloses at paragraph 26 “ In another embodiment of the present invention, a method of paying a merchant for a claim service provided to a claimant is provided, wherein the method includes, receiving a request from a merchant for a payment associated  with a claim, the request further comprising an estimate for repair, verifying  that the request received from the merchant is covered under a contract  associated with the claimant, establishing a predetermined limit amount for the  repair, generating a claim identifier, selecting a payment number, the selected  payment number having the predetermined limit amount and a predetermined  expiration date, associating the claim identifier with the selected payment  number, transmitting the payment number to the merchant for payment of the  claim, providing funding for the predetermined limit amount associated with the  selected payment number” Examiner submits that is this scenario it is clear that the merchant has the role of a “user” because the merchant is being reimbursed by the insurance provider, thusly “using” their service.
Examiner further notes that the Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-13. When reading the preamble in the context of the entire claim, the recitation “a user reporting an insurance claim to the insurance service provider and receiving a directed resource from the insurance service servicer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2. 	Claims 1–13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1–13. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5

In the present application, claims 1–10 are directed to a to a process (i.e., method);  claim 11-13  are directed to a device (i.e., system ). Thus, the eligibility analysis proceeds to Step 2A.1. 
The limitations of claim 1 that define an abstract idea are identified in bold below:

receiving, by the payment system from  the insurance service provider, an authentication request about the user, the authentication request requesting authentication of the user and including identification information of  the directed resource to be used by the user and identification information of the user;
 sending, by the payment system according to an authentication result, a directed electronic voucher to a client terminal of the user, the directed electronic voucher including an identifier of  the insurance service servicer permitted to provide the directed resource to the user;
 receiving, by the payment system, a voucher settlement request from the insurance service servicer that receives the directed electronic voucher and provides the directed resource to the user, the voucher settlement request including a resource cost for the directed resource provided by the insurance service servicer to the user; -2-Application No.: 16/716,992 Attorney Docket No.: 15009.0032-00000 
Applicant Ref. PCT12211 US in response to receiving the voucher settlement request, sending, by the payment system, a payment request to the insurance service provider, the payment request requesting payment of the resource cost of the user, and 
receiving a payment instruction from the insurance service provider; and completing, by the payment system, payment of the resource cost of the user to the insurance service servicer according to the payment instruction.

Claim 1 recites an approach to processing an insurance claim request. The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of an insurance provider processing a claim. The highlighted portions of claim 1 above 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include  a payment system and a insurance service provider,  a client terminal of the user and the insurance service servicer. These features are recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use. 
Therefore, claim 1 is not patent eligible. Claims 11-13 would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims 2–10 further elaborate on the abstract idea identified in the independent claims by reciting details of the payment requesting process, which is part of the commercial or legal interaction. There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.

Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen  (US Patent Application Publication 2010/0138324) in view of Borden et al. (US Patent 9,495,709).


4.    As per claims 1 and 11-13, 
Allen discloses a data processing method performed by a payment system for an insurance service provider, an insurance service servicer, and a user reporting an insurance claim to the insurance service provider and receiving a directed resource from the insurance service servicer,(paragraph 26 [merchant is user]) the method comprising:
sending, by the payment system according to an authentication result, a directed electronic voucher to a client terminal of the user, (Abstract, Figure 2, [Examiner considers the “merchant” to be the user ]) the directed electronic voucher including an identifier of  the insurance service servicer permitted to provide the directed resource to the user;(paragraph 52-53)
receiving, by the payment system, [paragraph 51, the payment number processor] a voucher settlement request from the insurance service servicer that receives the directed electronic voucher and provides the directed resource to the user, (Figure 2, element 35, paragraph 51 [e.g. merchant is paid])
the voucher settlement request including a resource cost for the directed resource provided by the insurance service servicer to the user; (Paragraph 51[e.g. “load funds according to a predetermined limit”] )
, by the payment system, a payment request to the insurance service provider, the payment request requesting payment of the resource cost of the user, (Figure 2, element 50, paragraph 51) and
receiving a payment instruction from the insurance service provider; (Figure 2, element 30 paragraph 51, 61) and
completing, by the payment system, payment of the resource cost of the user to the insurance service servicer according to the payment instruction.  (Figure 2, element 100, paragraph 71)

Allen does not explicitly disclose, however Borden et al. discloses receiving, by the payment system from the insurance service provider, an authentication request about the user, (Figure 4, column 10, line 60 – column 11, line 3)
 the authentication request requesting authentication of the user and including identification information of the directed resource to be used by the user and identification information of the user; (Figure 4, column 10, line 60 – column 11, line 12)
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Allen with Borden et al. ’s  teaching in order to  make it easier for insureds to verify or obtain proof of coverage and, if necessary, to easily obtain any additional coverage needed. (Borden; column 1, lines 25-44 )

5.   As per claim 2, 
Allen in view of  Borden et al. discloses the method of claim 1,
includes the identification information of the directed resource to be used by the user, and the identification information of the directed resource identifies an object having permission of using the directed electronic voucher and determines the resource cost that the insurance service provider should bear.  (Allen; paragraph 58 [e.g. identifies account number )

6.   As per claim 3, 
Allen in view of  Borden et al. discloses the method of claim 2,
wherein the sending a payment request to the insurance service provider  comprises:   when an object using a resource corresponding to the resource cost of the user is an object having the permission of using the directed electronic voucher, and the resource corresponding to the resource cost of the user comprises at least one directed resource carried in the directed electronic voucher, sending, according to the directed electronic voucher presented by the client terminal of the user, the payment request to the insurance service provider. (Allen; Figure 2, paragraph 51  [Examiner notes that  optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2103 I C  “Claim scope is not limited by claim language that suggests or makes optional [“when an object using a resource corresponding to the resource cost of the user is an object having the permission of using the directed electronic voucher, and the resource corresponding to the resource cost of the user comprises at least one directed resource carried in the directed electronic voucher, sending, according to the directed electronic voucher presented by the client terminal of the user, the payment request to the insurance service provider”]  but does not require steps to be performed does not limit the scope of a claim or claim limitation] )


Allen in view of  Borden et al.  discloses the method of claim 1,
wherein the authentication result comprises a credit indicator or risk indicator of the user, and the credit indicator or risk indicator of the user is carried in the directed electronic voucher. (Allen paragraph 67,69).

8.   As per claim 7, 
Akashika et al. in view of Kholi discloses the method of claim 6,            further comprising: if the credit indicator of the user is lower than a predetermined credit indicator or the risk indicator of the user is higher than a predetermined risk indicator, performing risk authentication on the user and confirming reception of the directed electronic voucher after the authentication succeeds.  (Allen paragraph 67,69) 


9.   As per claim 8, 
Akashika et al. in view of Kholi discloses the method of claim 6,            
wherein the credit indicator or risk indicator of the user is further carried in the payment request, and the confirming, by the cost balancing subsystem, the payment request comprises: confirming, by the cost balancing subsystem, the payment request according to a confirming method corresponding to the credit indicator or risk indicator of the user.  (Allen paragraph 67,69) 

10.   As per claim 9, 
Allen in view of  Borden et al. discloses the method of claim 2,


11.   As per claim 10, 
Allen in view of  Borden et al. discloses the method of claim 1,
wherein the authentication request about  the user is received by the payment system from the insurance service provider  after the insurance service provider confirms providing the user with the resource cost directed to the user (Allen; Figure 2)


12. Claim(s) 4-5  and  are rejected under 35 U.S.C. 103 as being unpatentable over Allen  (US Patent Application Publication 2010/0138324) in view of Borden et al. (US Patent 9,495,709) and further in view of Maher (US Patent 7,043,441) 

13.   As per claim 4, 
Allen in view of  Borden discloses the method of claim 2,          Allen in view of  Borden  does not explicitly disclose, however Maher discloses wherein validity period information is further carried in the directed electronic voucher and the validity period information defines an effective use period of the directed electronic voucher.  (Claim 1) 


14.   As per claim 5,        Allen in view of  Borden discloses the method of claim 4,        Allen in view of  Borden does not explicitly disclose, however Maher discloses  wherein the sending a payment request to the insurance service provider comprises:  if a current date is within the validity period, sending the payment request to the insurance service provider.   (Claim 1) 
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Allen in view of  Borden with Maher ’s  teaching in order to allow the processing system to revoke or update a credential after a certain time period has passed (column 4, lines 13-21), the use of  a time period expiration creates a more secure transaction.   

Conclusion
15.   References cited but not specifically relied upon:
Yu  (US Patent Application Publication 2015/0081551) – discloses receiving a payment request at a service terminal


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.